Citation Nr: 1127742	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2009.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in January 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A cervical spine disability is etiologically related to the fall the Veteran sustained while in active service.


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that while in active service he fell from the horizontal bars during a training exercise and injured his neck and left shoulder in the fall.  

A review of the Veteran's service treatment records (STRs) shows that in May 1965, the Veteran did indeed fall during training.  STRs documenting the accident and subsequent treatment are not of record.  However, it is noted on the Veteran's separation examination report that he dislocated his left shoulder during active service.

The Veteran has reported that while in active service he experienced on and off pain in his neck after his fall.  He reported that he did not see a doctor for this pain because it was not uncommon for men to experience aches and pains while in active service.  Additionally, the Veteran reported that following his separation from active service he continued to experience pain in his neck on and off, but that he would just push through the pain rather than seek treatment.  

The Veteran is competent to report when he first injured his neck and that his neck pain has continued since active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

Also of record are also several lay statements in support of the Veteran's claim.  In a July 2007 statement, Mr. L.G. who served with the Veteran in basic training, reported that he remembered when the Veteran fell on the "monkey bars."  He reported that when the Veteran fell he injured both his left shoulder and the left side of his neck.  

In July 2007 statements, Mr. O.M. and Mr. C.T. both reported that when the Veteran returned home on leave from the military around May 1965 to attend his step-father's funeral, he was heavily casted from his neck to his waist with his left hand out in front of his chest.  Both men reported that the Veteran told them that he had been in an accident during training.  Additionally, both Mr. O.M. and Mr. C.T. reported that they have continued to keep in contact with the Veteran since his separation from active service and that they have observed the Veteran to experience neck pain since his accident.

In July 2007 statements, Ms. L.W. and Ms. S.B. both reported that they have been in contact with the Veteran subsequent to his separation from active service and that they have both observed the Veteran to experience neck pain since that time.  Ms. L.W. and Ms. S.B. also reported that the Veteran indicated to them that his neck pain was a result of an accident he was involved in during his active service.        

Lay testimony is competent to establish the presence of observable symptoms and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.

A review of the post-service medical evidence shows that the Veteran is treated at the VA Medical Center for various disabilities.  In January 2004, the Veteran underwent a cervical spine X-ray and it was found that the Veteran had significant posterior and posterolateral osteophytes at C5-6 and C7-8, with mild joint space narrowing compatible with degenerative change at C5-6.

Also of record is a November 2004 letter from the Veteran's private treating chiropractor, Dr. J.O.W., in which he reported that that Veteran had described the accident during his active service in which he fell during training and struck the left side of his neck against a metal pole.  Dr. J.O.W. reported that based on the Veteran's account of injury and the symptoms he described, he ordered that the Veteran undergo a digital motion X-ray to determine whether there were any permanent injuries sustained to the left shoulder and neck as a result of the accident described by the Veteran.  The digital motion X-rays taken at that time were reported to reveal cervical lordosis; disc narrowing and spurring at C4-5, C5-6, and C6-7; damage to the posterior longitudinal ligament as indicated by anterolisthesis at C4 on C5; damage to the anterior longitudinal ligament as indicated by a retrolisthesis at C4 on C5 and widening of the intervertebral disc spaces at C6-7; and damage to the capsular ligament as indicated by gapping of the facet joint at C4-5 bilaterally.  Dr. J.O.W. reported that after reviewing the Veteran's military records at the VA, which included X-ray and magnetic resonance imaging scan (MRI) reports, combined with the history of injury reported by the Veteran and the current findings of a cervical spine disability, Dr. J.O.W. was of the opinion that the Veteran's cervical spine disability was consistent with the mechanism and trauma as described and should be deemed related to active service.  

In September 2010, the Veteran was afforded a VA examination.  Based on the examination of the Veteran and the review of the record, the examiner diagnosed progressive, moderate mid-cervical discogenic disease.  The examiner opined that while the cervical spine was not caused or chronically worsened by the Veteran's service-connected left shoulder disability, it would not be uncommon for a fall as described by the Veteran to cause neck pain. 

Also of record is an April 2011 opinion from the Veteran's private orthopedist, Dr. L.S.  In his statement, Dr. L.S. reported that he had been treating the Veteran for injuries sustained in his neck and left shoulder following a fall off of a horizontal bar while in active service.  Dr. L.S. reported that it was his opinion that the Veteran sustained a herniated disc in the fall during active service and has had progressive degeneration of the discs in the neck since that time.  Dr. L.S. reported that this has resulted in cervical spondylosis and stenosis, which has caused chronic neck pain and radicular symptoms.   

In sum, the Veteran has reported that he injured his neck in the same training accident that he injured his left shoulder during active service and that he has continued to experience neck pain since that time.  Friends and a fellow service member of the Veteran have reported that the Veteran injured his neck during active service and that he has continued to experience neck pain since that time.  The September 2010 VA examiner reported that it would not be uncommon for a fall, such as the one described by the Veteran, to cause neck pain and both the Veteran's private orthopedist and private chiropractor have competently linked the Veteran's current cervical spine disability to the trauma incurred in the in-service training accident.    

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a cervical spine disability is warranted.  








(CONTINUED ON NEXT PAGE) 
ORDER

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


